Citation Nr: 0623890	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a bilateral hip 
disorder. 

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for bilateral pes planus, service connection for a 
back disorder, service connection for a bilateral hip 
disorder, and service connection for a bilateral knee 
disorder.  The veteran perfected a timely appeal to the above 
decision.  

The appeal was initially received at the Board in December 
2002.  At that time, the Board determined that further 
development was required to properly evaluate the veteran's 
claim of entitlement to service connection for the claimed 
disabilities.  In April 2003, the Board undertook additional 
development with regard to the issues on appeal pursuant to 
38 C.F.R. § 19.9(a) (2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in August 2003, the Board remanded the case to 
the RO.  Supplemental statements of the Case (SSOCs) were 
issued in November 2003 and January 2004.  

In July 2004, the Board again remanded the case to the RO for 
still further evidentiary development.  Following the 
requested development, another SSOC was issued in November 
2004.  In April 2005, the Board once again remanded the case 
to the RO for further development.  Following the requested 
development, which included conducting a VA examination, the 
RO readjudicated the claims and issued another SSOC in 
February 2006.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the veteran by obtaining all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  The competent and probative medical evidence of record 
does not demonstrate a causal connection between the 
veteran's current bilateral pes planus and his active 
military service.  

3.  A low back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that any current lumbar 
spine disorder is related to service.  

4.  A bilateral hip disorder was not manifested in service; 
arthritis of the hips was not manifested in the first 
postservice year; and it is not shown that any current 
bilateral hip disorder is related to service.  

5.  A bilateral knee disorder, including degenerative 
arthritis of the knees, was not present until many years 
after separation from service, is not shown to be related to 
any incident during service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  A low back disorder was not incurred in or aggravated by 
active service, and arthritis of the lumbar spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A bilateral hip disorder was not incurred in or 
aggravated by active service, and arthritis of the lumbar 
spine may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  

4.  A bilateral knee disorder was not incurred in or 
aggravated by active service, and arthritis of the lumbar 
spine may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2005 was not given prior to 
the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Another letter 
was issued in December 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  Efforts were made by the RO to 
obtain the veteran's service medical records and 
certification of their unavailability was received from the 
National Personnel Records Center.  The Board points out that 
the RO has requested that the veteran furnish any service 
medical records in his possession or any other documentation 
that he had pes planus, a low back disorder, a bilateral hip 
disorder, and/or a bilateral knee disorder during service, 
but he has not provided any such records. Accordingly, 
another attempt to procure the service medical records or 
other relevant evidence is not necessary.  

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection, given 
that there has been several Board remands, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from May 1956 to June 1958.  The veteran's discharge 
certificate (DD Form 214) indicates that his military 
occupational specialty was as a light weapons infantryman; he 
was awarded the parachutist badge.  In March 1999 and 
November 1999, the National Personnel Records Center (NPRC) 
certified that the veteran's service records were 
unavailable; it was noted that all efforts to obtain the 
service medical records had been exhausted.  

The veteran's claim for service connection (VA Form 21-526) 
was received in February 1999.  Submitted in support of the 
veteran's claims were VA progress notes, dated from January 
1999 to February 1999, reflecting treatment for chronic low 
back pain and left hip joint pain.  A January 1999 VA 
progress note reflects a diagnosis of chronic low back 
syndrome.  A February 1999 progress note indicates a problem 
with degenerative joint disease, baker's cyst of the right 
knee.  

Received in September 2001 were treatment reports from the 
John Peter Smith Hospital, dated from January 1998 through 
July 1999, which show that the veteran received ongoing 
clinical evaluation and treatment for chronic low back pain, 
left hip pain, and degenerative changes of the right and left 
knees.  

The veteran was afforded a VA examination in March 2002.  At 
that time, the veteran indicated that he developed a knot on 
the base of his right foot during basic training; he noted 
that the knot required drainage because of pus accumulation.  
The veteran indicated, since then, he has had pain in both 
feet.  The veteran also indicated that the parachute jumps in 
service caused an aggravation of the pain in his feet, and 
caused him to develop pain in the left hip.  The veteran 
related that his primary problem was that of low back pain, 
which required surgery in 1987 and again in 1988.  Following 
a physical examination, the examiner reported the following 
impressions: degenerative arthritis and degenerative disc 
disease with status postoperative procedure in 1987 and 1988, 
with continued severe back pain with radiation into the right 
leg, moderate disability, progressive; degenerative arthritis 
of the left hip with status post left hip replacement in 1998 
with continued left hip pain, minimal disability; and 
bilateral pes planus, right more than left, minimal 
disability.  

Received in July 2003 were VA progress notes, laboratory 
reports and medication lists, dated from December 1994 
through May 2003, reflecting ongoing clinical evaluation and 
treatment for several disabilities, including degenerative 
joint disease of the knees and degenerative joint disease of 
the lumbar spine.  

Received in December 2003 were VA progress notes, dated from 
December 1994 to November 2003, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including chronic low back pain, 
degenerative joint disease of the right knee, and left hip 
joint pain.  

The veteran was afforded a VA compensation examination in 
August 2004, at which time he indicated that he served in an 
Airborne Division; he stated that he made 21 jumps.  The 
veteran indicated that he did not have flat feet when he 
entered military service; he developed pain in his feet after 
performing the parachute jumps.  The veteran also indicated 
that he developed back pain after performing the jumps; he 
noted that he subsequently developed pain in both hips, which 
led to the need for a total hip replacement in 1998.  The 
veteran related that he also developed knee pain immediately 
following his discharge from service.  Following a physical 
examination, the veteran was diagnosed with degenerative 
arthritis of the left hip, status post left hip replacement; 
degenerative arthritis of the right hip; degenerative disc 
disease of the lumbar spine; degenerative arthritis of the 
lumbar spine; degenerative arthritis of the right and left 
knee; and bilateral pes planus.  It was the examiner's 
opinion that "it is less likely than not that these injuries 
are secondary to military service and/or the product of a 
degenerative and aging process.  

Received in October 2005 were VA treatment records, dated 
from May 2003 to May 2005, reflecting ongoing clinical 
evaluation for several disabilities, including low back pain 
and bilateral knee pain.  

In an addendum to the August 2004 VA examination, dated in 
December 2005, the examiner explained he had no records of 
the veteran being treated in the military service for any pes 
planus, low back disorder, hip disorder, or knee disorders.  
Therefore, it was the examiner's opinion that "it is less 
likely than not that his pes planus, low back, hip, and knee 
disabilities are related to military service.  It was the 
examiner's opinion that the above cited disabilities were 
related to the degenerative process.  


III. Legal Analysis.

As noted above, the veteran's service medical records are 
missing.  Since VA has been unable to obtain the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the veteran's claim 
is undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for arthritis may also be 
granted (on a presumptive basis) if it is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A.  Bilateral pes planus.

Based on a review of the entire evidence of record, the Board 
finds that the evidence fails to show that the veteran has a 
currently diagnosed bilateral foot disability attributable to 
his military service or any possible incident therein.  The 
Board has reviewed the statements from the veteran as to his 
bilateral foot disorder.  However, as a layperson, he is not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of an opinion on a matter requiring medical knowledge), 
affirmed sub nom Routen v. West, 142 F. 3d 1434 (Fed. Cir. 
1998), Cert. Denied 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Assertions by the veteran 
regarding his bilateral foot disorder are therefore not 
probative or medically competent.  

The Board does not dispute that the veteran might have 
injured his feet while in service.  The fact that his service 
medical records are unavailable is regrettable.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain the findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The post 
service records do not identify or document the presence of a 
bilateral foot disorder for years following service 
separation.  Thus, even if the Board were to accept, as 
credible, the veteran's assertions that he developed a 
bilateral foot disorder as a result of parachute jumps, the 
claim must be denied, in light of the probative medical 
opinions of record that establish that there is no 
relationship between the veteran's current disability and any 
incident of service.  Significantly, following a VA 
examination in August 2004, the VA examiner specifically 
opined that it is less likely than not that the veteran's 
bilateral pes planus are related to military service.  This 
opinion was reached after a review of the veteran's medical 
records and a thorough examination of the veteran. Rationale 
was provided.  This medical evidence is contrary to the 
veteran's claim, and stands unrefuted in the record.  The 
evidence is of great probative significance in this case.  

In sum, the Board is left with a single competent opinion as 
to the etiology of the current bilateral pes planus.  That 
opinion is against the veteran's claim.  Therefore, the Board 
finds that service connection for bilateral pes planus is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.  Low back, bilateral hip and bilateral knee disorders.

The veteran is seeking entitlement to service connection for 
a low back disorder, bilateral hip disorder, and bilateral 
knee disorder.  He contends that he sustained these injuries 
as a result of parachute jumps during active service.  The 
Board has reviewed the evidence of record and finds that a 
preponderance of the evidence is against the veteran's claims 
and as such, service connection is not warranted.  

The Board notes that the veteran's service medical records 
appear to be unavailable.  The Board recognizes that there 
are no service medical records in the claims file for the 
veteran's active service from May 1956 to June 1958.  
Requests to obtain these records have been unsuccessful.  As 
such, the Board has a heightened duty to explain its findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Without benefit of the service medical records, the Board 
concedes that the veteran suffered an injury to the lower 
back, hips and knees as a result of parachute jumps during 
his period of active service.  

The evidence clearly shows the veteran currently has 
diagnoses of degenerative arthritis of the lumbar spine, 
hips, and knees.  VA X-ray examination reports in connection 
with examination in August 2004 contain impressions of: 
(1) degenerative arthritis, left hip, status post left hip 
replacement; (2) degenerative arthritis, right hip; (3) 
degenerative disc disease, lumbar spine; (4) degenerative 
arthritis, lumbar spine; (5) degenerative arthritis, right 
knee; and (6) degenerative arthritis, left knee.  

In addressing the issue of whether these arthritis disorders 
are related to service that ended in 1968, the Board notes 
that in this case, the record does not reflect that there is 
any medical evidence of degenerative changes of the spine in 
service or after service until January 1999; arthritis in the 
hips was also shown at that time.  Degenerative changes in 
the right and left knees were first documented in April 1998.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

It is noteworthy that none of the clinical records contain 
references to any nexus with service and degenerative changes 
of the lumbar spine, hips, or knees.  Moreover, in a December 
2005 addendum to the August 2004 VA examination, which 
diagnosed degenerative changes in the back, hips and knees, 
the VA examiner concluded that "it is less likely than not 
that low back, hip and knee disabilities are related to 
military service."  This opinion was reached after a review 
of the veteran's medical records and a thorough examination 
of the veteran. Rationale was provided.  This medical 
evidence is contrary to the veteran's claim, and stands 
unrefuted in the record.  The evidence is of great probative 
significance in this case.  

In sum, the medical evidence of record does not suggest a 
causal relationship between service and the current diagnoses 
of degenerative changes of the lumbar spine, hips and knees.  
Even if the Board assumes the injury in service as noted by 
the veteran did occur, the post-service medical record, as a 
whole, provides much evidence against these claims.  

The only evidence supporting the veteran's claim in this case 
is his own lay opinion.  However, the veteran is a lay person 
and is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In sum, the Board is left with a single competent opinion as 
to the etiology of the current low back, bilateral hip, and 
bilateral knee disorders.  That opinion is against the 
veteran's claims.  Therefore, the Board finds that service 
connection for a low back disorder, bilateral hip disorder, 
and a bilateral knee disorder is not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


